DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 11 and 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horikawa et al. (US 2020/0212499).
Regarding Claim 1, Horikawa et al. teaches an all-solid battery (Para. [0007]) comprising a positive electrode comprising a positive electrode current collector (i.e. a cathode current collector layer) (Fig. 1, #11), a positive electrode mixture layer (Fig. 1, #12) (i.e. a first layer) disposed on the positive electrode current collector and comprises carbon black (i.e. a particulate carbon material) (Para. [0085]), a positive electrode bonding layer (i.e. second layer layer) (Fig. 1, #5) arranged between the positive electrode mixture layer and the positive electrode current collector, and including graphite (i.e. a carbon material having a layered structure) (Para. [0091-0092]), a solid electrolyte layer (Fig. 1, #40) disposed on the positive electrode mixture layer (i.e. first layer) and a negative electrode mixture layer (Fig. 1, #14) (i.e. complex anode layer) disposed on the electrolyte layer. 
Regarding Claim 2, Horikawa et al. teaches all of the elements of the current invention in claim 1 as explained above.
Horikawa et al. further teaches a porosity of the positive electrode mixture layer (Para. [0018]) (i.e. the first layer is porous).
Regarding Claim 3, Horikawa et al. teaches all of the elements of the current invention in claim 1 as explained above.
Horikawa et al. et al. teaches the positive electrode mixture layer (Fig. 1, #12) (i.e. a first layer) comprising carbon black (Para. [0085]).
Regarding Claims 5 and 6, Horikawa et al. teaches all of the elements of the current invention in claim 1 as explained above.
Horikawa et al. teaches a positive electrode mixture layer (Fig. 1, #12) (i.e. a first layer) disposed comprises carbon black (i.e. i.e. at least one selected from the group consisting of a particulate carbon material, a fibrous carbon material and a combination thereof) (Para. [0085]). Since the instant claim 5 is being interpreted as defining “a fibrous carbon material” without requiring the presence of the “fibrous carbon material”, the present of carbon black (i.e. a particulate carbon material) meets the limitations of claim 5 and 6.
Regarding Claim 11, Horikawa et al. teaches all of the elements of the current invention in claim 1 as explained above.
Horikawa et al. further teaches the positive electrode bonding layer comprises graphite (Para. [0091-0092]).
Regarding Claim 13, Horikawa et al. teaches all of the elements of the current invention in claim 1 as explained above.
Horikawa et al. teaches a first electrode bonding layer (i.e. second layer) (Fig. 2, #4) has a thickness smaller than that of a positive electrode mixture layer (Fig. 1, #12) (i.e. a first layer)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499) in view of Komura et al. (US 2020/0287208).  
 Regarding Claim 4, Horikawa et al. teaches all of the elements of the current invention in claim 1 as explained above.
Horikawa et al. teaches a positive electrode mixture layer (Fig. 1, #12) (i.e. a first layer) comprises carbon black (i.e. a particulate carbon material) as a conductive assistant (Para. [0085])
Horikawa et al. does not teach an average particle diameter of the particulate carbon material.
	However, Komura et al. teaches a cathode comprising carbon black as a conductive addictive wherein the particle size may be from 5 nm to 1 micrometer (Para. [0031]), overlapping with the claimed range. 
The combination of the particle size range of 5 nm to 1 micrometer as taught by Komura et al., with the carbon black of Horikawa et al. would yield the predictable result of providing a conductive additive contained in a cathode of an all solid state battery (Para. [0031]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the particle size range of 5 nm to 1 micrometer as taught by Komura et al., with the carbon black of Horikawa et al., as the combination would yield the predictable result of providing a conductive additive contained in a cathode of an all solid state battery (Para. [0031]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499).
Regarding Claim 7, Horikawa et al. teaches all of the elements of the current invention in claim 1 as explained above.
Horikawa et al. further teaches a thickness of the positive electrode mixture layer is in the range of 1 micrometer to 300 micrometers (overlapping with the claimed range) (Para. [0133]).In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499) in view of Chakravarthy et al. (US 2022/0037649)
Regarding Claim 8, Horikawa et al. teaches all of the elements of the current invention in claim 1 as explained above.
Horikawa et al. does not  teach the positive electrode mixture layer comprises a powdery metal.
However, Lee et al. teaches a positive electrode comprising a conductive agent of carbon black and an aluminum powder (i.e. powdery metal capable of forming an alloy with lithium) (Para. [0027]). 
The combination of a metal powder of aluminum powder (i.e. powdery metal capable of forming an alloy with lithium) as taught by Chakravarthy et al., with the conductive agent of carbon black of Horikawa et al. would yield the predictable result of providing a conductor having conductivity in a positive electrode (Para. [0027]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine aluminum powder (i.e. powdery metal capable of forming an alloy with lithium) as taught by Chakravarthy et al., with the conductive , as the combination would yield the predictable result of providing a conductor having conductivity in a positive electrode (Para. [0027]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06(I). 
Regarding Claim 9, Horikawa et al. teaches all of the elements of the current invention in claim 8 as explained above
Horikawa et al. does not  teach the positive electrode mixture layer comprises a powdery metal.
However, Lee et al. teaches a positive electrode comprising a conductive agent of carbon black and an aluminum powder (i.e. powdery metal capable of forming an alloy with lithium) (Para. [0027]). 
The combination of a metal powder of aluminum powder (i.e. powdery metal capable of forming an alloy with lithium) as taught by Chakravarthy et al., with the conductive  would yield the predictable result of providing a conductor having conductivity in a positive electrode (Para. [0027]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine aluminum powder (i.e. powdery metal capable of forming an alloy with lithium) as taught by Chakravarthy et al., with the conductive , as the combination would yield the predictable result of providing a conductor having conductivity in a positive electrode (Para. [0027]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06(I). 
Regarding Claim 10, Horikawa et al. teaches all of the elements of the current invention in claim 8 as explained above
Horikawa et al. does not  teach the positive electrode mixture layer comprises a powdery metal.
However, Lee et al. teaches a positive electrode comprising a conductive agent of carbon black and an aluminum powder (i.e. powdery metal capable of forming an alloy with lithium) (Para. [0027]) wherein the conductive agent has a mean particle diameter range of 0.1 micrometers to 12 micrometers (overlapping with the claimed range) (Para. [0038]).
The combination of a metal powder of aluminum powder (i.e. powdery metal capable of forming an alloy with lithium) as taught by Chakravarthy et al., with the conductive  would yield the predictable result of providing a conductor having conductivity in a positive electrode (Para. [0027]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine aluminum powder (i.e. powdery metal capable of forming an alloy with lithium) as taught by Chakravarthy et al., with the conductive , as the combination would yield the predictable result of providing a conductor having conductivity in a positive electrode (Para. [0027]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06(I). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499) in view of Nishino et al. (US 2004/0131938).
Regarding Claim 12, Horikawa et al. teaches all of the elements of the current invention in claim 1 as explained above.
Horikawa et al. a positive electrode bonding layer (i.e. second layer layer) (Fig. 1, #5) including graphite (i.e. a carbon material having a layered structure) (Para. [0091-0092]).
Horikawa et al. does not explicitly teach a lithium precipitate configured to be arranged between layers of the carbon material having the layered structure.
However, Nishino et al. teaches a lithium secondary battery wherein a cathode (positive electrode) comprises graphite (Para. [0033]) and graphite material uses an intercalation reaction of lithium between graphite layers (i.e. lithium precipitate is configured to be arranged between layers of the carbon material having the layered structure) (Para. [0005]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horikawa et al. to incorporate the teaching of an intercalation reaction of lithium between graphite layers, as it would prevent formation of lithium dendrites (Para. [0005]).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499) in view of Torita et al.(US2018/0315985)
Regarding Claim 14, Horikawa et al. teaches all of the elements of the current invention in claim 1 as explained above.
Horikawa et al. does not teach a thickness of the positive electrode mixture layer (Fig. 1, #12) (i.e. a first layer).
However, Torita et al. teaches a positive electrode current collector (Fig. 3, #11) wherein an intermediate layer (Fig. 3, #5) (i.e. a second layer) comprising graphite is disposed on the positive electrode current collector and the intermediate layer comprising graphite particles (Para. [0049]), wherein the intermediate layer has a thickness of 1 micrometer to 5 micrometers (within the claimed range) (Para. [0059]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode bonding layer comprising graphite of Horikawa et al. to incorporate the teaching of the thickness of 1 micrometer to 5 micrometers, as it would prevent volumetric energy density of the battery from decreasing (Para. [0059]). 	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499) in view of Zhamu et al. (US 2013/0045427).
Regarding Claim 15, Horikawa et al. teaches all of the elements of the current invention in claim 1 as explained above.
Horikawa et al. does teach a lithium metal layer arranged between the second layer and the cathode current collector layer.
	However, Zhamu et al. teaches a prelithiated cathode current collector (Para. [0040]) wherein a layer of lithium is coated (i.e. a lithium precipitate) on a conductive substrate (i.e. on a current collector) wherein a carbon layer is deposited on the lithium layer (Para. [0035]) (i.e. a lithium metal layer arranged between a carbon layer and the cathode current collector). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horikawa et al. to incorporate the teaching of a lithium metal layer on the cathode current collector, as a prelithiated current collector is more stable safe, and enabled the cell to operate with higher specific capacity, minimal irreversible capacity decay and a long cycle life (Para. [0031-0032]). There is a reasonable expectation of success as the conductive substrate (i.e. current collector) may also be copper foil or nickel foil (Para. [0036]) as in Horikawa et al. (Para. [0087]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729